
	
		I
		111th CONGRESS
		1st Session
		H. R. 3852
		IN THE HOUSE OF REPRESENTATIVES
		
			October 20, 2009
			Mr. Cummings (for
			 himself, Mr. Connolly of Virginia,
			 Mr. Van Hollen,
			 Mr. Sarbanes,
			 Mr. Moran of Virginia,
			 Ms. Edwards of Maryland,
			 Ms. Norton,
			 Mr. Scott of Virginia,
			 Mr. Hoyer,
			 Mr. Oberstar, and
			 Ms. Eddie Bernice Johnson of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  improve and reauthorize the Chesapeake Bay Program.
	
	
		1.Short titleThis Act may be cited as the
			 Chesapeake Clean Water and Ecosystem
			 Restoration Act of 2009.
		2.FindingsCongress finds that—
			(1)the Chesapeake Bay
			 and the tributary waters of the Chesapeake Bay are natural resources of
			 outstanding ecological, economic, and cultural importance to the United
			 States;
			(2)for more than 20
			 years, the Federal Government and the States of the Chesapeake Bay Watershed,
			 the Chesapeake Bay Commission, and various local government, scientific, and
			 citizen advisory boards have worked through the Chesapeake Bay Program of the
			 Environmental Protection Agency to develop an unparalleled body of scientific
			 information and cooperative partnerships to advance the Chesapeake Bay
			 restoration effort;
			(3)despite
			 significant efforts by Federal, State, and local governments and other
			 interested parties, water pollution in the Chesapeake Bay prevents the
			 attainment of existing State water quality standards and the ecological goals
			 of the Federal Water Pollution Control
			 Act (33 U.S.C. 1251 et seq.);
			(4)the Chesapeake Bay
			 Program partnership has developed a rich body of environmental data based on an
			 extensive network of monitors, which provide a critical measure of success in
			 attainment of the goals of the restoration effort;
			(5)the Chesapeake Bay
			 Program partnership has also developed some of the world’s foremost water
			 quality and ecosystem computer models, which are invaluable planning tools for
			 resource managers;
			(6)the major
			 pollutants affecting the water quality of the Chesapeake Bay and related tidal
			 waters are nitrogen, phosphorus, and sediment;
			(7)the largest
			 developed land use in the Chesapeake Bay watershed, and the largest
			 single-sector source of nitrogen, phosphorus, and sediment pollution, is
			 agriculture;
			(8)successful
			 implementation of conservation practices have resulted in significant
			 reductions in pollutant loads from the agricultural sector;
			(9)to speed continued
			 progress in the agricultural sector, the Federal Government and State
			 governments have initiated a number of agricultural conservation programs,
			 including the Chesapeake Bay watershed initiative under section 1240Q of the
			 Food Security Act of 1985 (16 U.S.C. 3839bb–4);
			(10)atmospheric
			 deposition of nitrogen oxides and ammonia on the Chesapeake Bay watershed
			 contributes as much as 1/3 of the nitrogen pollution in
			 the Chesapeake Bay;
			(11)for years, a
			 steady stream of technology development and increasingly stringent permit
			 requirements have resulted in a steady decline in the nitrogen and phosphorus
			 pollution derived from wastewater treatment plants in the Chesapeake Bay
			 watershed;
			(12)suburban and
			 urban development is the fastest growing land use sector in the Chesapeake Bay
			 watershed, and stormwater runoff from that sector is the only major source of
			 pollution in the watershed that is increasing;
			(13)during the period
			 beginning in 1990 and ending in 2000, impervious cover, the hardened surfaces
			 through which water cannot penetrate, increased by nearly 250,000 acres, about
			 41 percent, or the size of 5 Districts of Columbia;
			(14)during that
			 period, the population of the Chesapeake Bay watershed grew by just 8
			 percent;
			(15)the population of
			 the watershed is estimated to be growing by about 157,000 people per
			 year;
			(16)continuing at
			 that rate, the population will increase to nearly 20,000,000 by 2030;
			(17)about 58 percent
			 of the watershed of the Chesapeake Bay is undeveloped and mostly forested, but
			 as many as 100 hundred acres of forest are lost to development each day;
			(18)States, local
			 governments, developers, and nonprofit organizations have developed numerous
			 low-impact development techniques since the late 1990s, which use natural area
			 protection, en­vi­ro­tran­spi­ra­tion, infiltration, and pervious surfaces to
			 reduce stormwater runoff and associated sediment and nutrient pollution;
			(19)many of those
			 techniques are less expensive than traditional stormwater management
			 techniques, yet can achieve equivalent reduction in nutrients and sediment or
			 can reduce the need for construction of traditional stormwater management
			 techniques;
			(20)the decline of
			 key aquatic habitats and species has resulted in a loss of the important water
			 quality benefits that the habitats and species traditionally provided;
			(21)native oysters,
			 the numbers of which have declined precipitously in the Chesapeake Bay in
			 significant part because of diseases brought into the watershed by nonnative
			 oysters, are natural filters that once effectively filtered a volume of water
			 equivalent to that of the entire Chesapeake Bay in a matter of days;
			(22)although less
			 well-understood, menhaden, a species of fish found in the Chesapeake Bay, also
			 provide important filtering capacity as well as a number of other key ecosystem
			 functions;
			(23)wetlands are a
			 vital part of any major ecosystem;
			(24)studies have
			 demonstrated that nontidal wetlands near the Chesapeake Bay removed as much as
			 89 percent of the nitrogen and 80 percent of the phosphorus that entered the
			 wetlands through upland runoff and precipitation;
			(25)riparian forests
			 remove as much as 90 percent of nitrogen and phosphorus that would otherwise
			 enter the water;
			(26)the loss of
			 riparian forests and wetlands in the Chesapeake Bay has resulted in diminished
			 water quality, among other effects;
			(27)in certain
			 locations in the Chesapeake Bay, nutria, a nonnative species, has caused
			 extensive destruction of key wetlands; and
			(28)in spite of the
			 achievements of the Chesapeake Bay Program partnership and increasing knowledge
			 about ecosystem functions, the restoration of the Chesapeake Bay will require
			 increased accountability and equity in reducing pollutant levels and other
			 impediments to water quality.
			3.Chesapeake Bay
			 ProgramSection 117 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1267) is amended to read as
			 follows:
			
				117.Chesapeake Bay
				Program
					(a)DefinitionsIn
				this section:
						(1)Administrative
				costThe term administrative cost means the cost of
				salaries and fringe benefits incurred in administering a grant under this
				section.
						(2)Asian
				oysterThe term Asian oyster means the species
				Crassostrea ariakensis.
						(3)BaselineThe
				term baseline means the basic standard or level used for measuring
				(as applicable)—
							(A)the nutrient
				control requirements credit sellers must achieve before becoming eligible to
				generate saleable nutrient credits; or
							(B)the nutrient load
				reductions required of individual dischargers to meet water quality standards
				or goals under a TMDL or watershed implementation plan.
							(4)Basin
				commissionsThe term basin commissions means—
							(A)the Interstate
				Commission on the Potomac River Basin established under the interstate compact
				consented to and approved by Congress under the Joint Resolution of July 11,
				1940 (54 Stat. 748, chapter 579), and Public Law 91–407 (84 Stat. 856);
				and
							(B)the Susquehanna
				River Basin Commission established under the interstate compact consented to
				and approved by Congress under Public Law 91–575 (84 Stat. 1509), and Public
				Law 99–468 (100 Stat. 1193).
							(5)Chesapeake Bay
				AgreementThe term Chesapeake Bay Agreement means
				the formal, voluntary agreements executed to achieve the goal of restoring and
				protecting the Chesapeake Bay ecosystem and the living resources of the
				Chesapeake Bay ecosystem and signed by the Chesapeake Executive Council.
						(6)Chesapeake Bay
				ecosystemThe term Chesapeake Bay ecosystem means
				the ecosystem of the Chesapeake Bay watershed.
						(7)Chesapeake Bay
				ProgramThe term Chesapeake Bay Program means the
				program directed by the Chesapeake Executive Council in accordance with the
				Chesapeake Bay Agreement.
						(8)Chesapeake Bay
				StateThe term Chesapeake Bay State means any
				of—
							(A)the States of
				Delaware, Maryland, New York, or West Virginia;
							(B)the Commonwealths
				of Pennsylvania or Virginia; or
							(C)the District of
				Columbia.
							(9)Chesapeake Bay
				watershedThe term Chesapeake Bay watershed means
				the Chesapeake Bay and the area consisting of 19 tributary basins within the
				Chesapeake Bay States through which precipitation drains into the Chesapeake
				Bay.
						(10)Chesapeake
				Executive CouncilThe term Chesapeake Executive
				Council means the signatories to the Chesapeake Bay Agreement.
						(11)Cleaning
				agentThe term cleaning agent means a laundry
				detergent, dishwashing compound, household cleaner, metal cleaner, degreasing
				compound, commercial cleaner, industrial cleaner, phosphate compound, or other
				substance that is intended to be used for cleaning purposes.
						(12)DirectorThe
				term Director means the Director of the Chesapeake Bay Program
				Office of the Environmental Protection Agency.
						(13)Local
				governmentThe term local government means any
				county, city, or other general purpose political subdivision of a State with
				jurisdiction over land use.
						(14)95th percentile
				precipitation eventThe term 95th percentile precipitation
				event means a precipitation event whose precipitation total is greater
				than or equal to 95 percent of all 24-hour storm events on an annual
				basis.
						(15)Point-of-regulationThe
				term point-of-regulation means any entity that—
							(A)is subject to a
				limitation on pollution or other regulation under this Act; and
							(B)has sufficient
				technical capacity and legal authority to meet the obligations of the entity
				under this Act.
							(16)TMDL
							(A)In
				generalThe term TMDL means the total maximum daily
				load that the Administrator establishes or approves for nitrogen, phosphorus,
				and sediment loading to the waters in the Chesapeake Bay and tidal tributaries
				identified on the list of a Chesapeake Bay State under section 303(d).
							(B)InclusionsThe
				term TMDL may include nitrogen, phosphorus, and sediment
				allocations in temporal units of greater than daily duration if applicable
				allocations—
								(i)are demonstrated
				to achieve water quality standards; and
								(ii)do not lead to
				exceedances of other applicable water quality standards for local receiving
				waters.
								(17)Tributary
				basinThe term tributary basin means an area of land
				or body of water that—
							(A)drains into any of
				the 19 Chesapeake Bay tributaries or tributary segments; and
							(B)is managed through
				watershed implementation plans under this Act.
							(b)Continuation of
				Chesapeake Bay program
						(1)In
				generalIn cooperation with the Chesapeake Executive Council (and
				as a member of the Council), the Administrator shall continue the Chesapeake
				Bay Program.
						(2)Program
				office
							(A)In
				generalThe Administrator shall maintain in the Environmental
				Protection Agency a Chesapeake Bay Program Office.
							(B)FunctionThe
				Chesapeake Bay Program Office shall provide support to the Chesapeake Executive
				Council by—
								(i)implementing and
				coordinating science, research, modeling, support services, monitoring, data
				collection, and other activities that support the Chesapeake Bay
				Program;
								(ii)developing and
				making available, through publications, technical assistance, and other
				appropriate means, information pertaining to the environmental quality and
				living resources of the Chesapeake Bay ecosystem;
								(iii)in cooperation
				with appropriate Federal, State, and local authorities, assisting the
				signatories to the Chesapeake Bay Agreement in developing and implementing
				specific action plans to carry out the responsibilities of the signatories to
				the Chesapeake Bay Agreement;
								(iv)coordinating the
				actions of the Environmental Protection Agency with the actions of the
				appropriate officials of other Federal agencies and State and local authorities
				in developing strategies to—
									(I)improve the water
				quality and living resources in the Chesapeake Bay ecosystem; and
									(II)obtain the
				support of the appropriate officials of the agencies and authorities in
				achieving the objectives of the Chesapeake Bay Agreement; and
									(v)implementing
				outreach programs for public information, education, and participation to
				foster stewardship of the resources of the Chesapeake Bay.
								(c)Interagency
				agreementsThe Administrator may enter into an interagency
				agreement with a Federal agency to carry out this section.
					(d)Technical
				assistance and assistance grants
						(1)In
				generalIn cooperation with the Chesapeake Executive Council, the
				Administrator may provide technical assistance, and assistance grants, to
				nonprofit organizations, State and local governments, institutions of higher
				education, basin commissions, and interstate agencies to carry out this
				section, subject to such terms and conditions as the Administrator considers
				appropriate.
						(2)Federal
				share
							(A)In
				generalExcept as provided in subparagraph (B), the Federal share
				of an assistance grant provided under paragraph (1) shall be determined by the
				Administrator in accordance with guidance issued by the Administrator.
							(B)Chesapeake bay
				stewardship grants programThe Federal share of an assistance
				grant provided under paragraph (1) to carry out an implementing activity under
				subsection (g)(2) shall not exceed 75 percent of eligible project costs, as
				determined by the Administrator.
							(3)Non-Federal
				shareAn assistance grant under paragraph (1) shall be provided
				on the condition that non-Federal sources provide the remainder of eligible
				project costs, as determined by the Administrator.
						(4)Administrative
				costsAdministrative costs shall not exceed 10 percent of the
				annual grant award.
						(e)Implementation
				and monitoring grants
						(1)In
				generalOn the request of the chief executive of a Chesapeake Bay
				State, the Administrator—
							(A)shall make an implementation grant to the
				Chesapeake Bay State, or a designee of the Chesapeake Bay State (such as a soil
				conservation district, nonprofit organization, local government, institution of
				higher education, basin commission, or interstate agency) for the purpose of
				implementing an approved watershed implementation plan under subsection (j) and
				achieving the goals established under the Chesapeake Bay Agreement, subject to
				such terms and conditions as the Administrator considers to be appropriate;
				and
							(B)may make a
				monitoring grant to—
								(i)a
				Chesapeake Bay State, or a designee of a Chesapeake Bay State (such as a soil
				conservation district, nonprofit organization, local government, institution of
				higher education, basin commission, or interstate agency), for the purpose of
				monitoring the ecosystem of freshwater tributaries to the Chesapeake Bay;
				or
								(ii)the States of
				Delaware or Maryland, the Commonwealth of Virginia, the District of Columbia,
				or a designee (such as a soil conservation district, nonprofit organization,
				local government, institution of higher education, basin commission, or
				interstate agency) for the purpose of monitoring the Chesapeake Bay, including
				the tidal waters of the Chesapeake Bay.
								(2)AdministrationIn
				making implementation grants to each of the Chesapeake Bay States for a fiscal
				year under this subsection, the Administrator shall ensure that not less
				than—
							(A)10 percent of the
				funds available to make such grants are made to the States of Delaware, New
				York, and West Virginia; and
							(B)20 percent of the
				funds available to make such grants are made to Chesapeake Bay States for the
				sole purpose of providing technical assistance to agricultural producers and
				foresters to access conservation programs and other resources devoted to
				improvements in water quality in the Chesapeake Bay and the tributaries of the
				Chesapeake Bay.
							(3)Proposals
							(A)Implementation
				grants
								(i)In
				generalA Chesapeake Bay State may apply for a grant under this
				subsection for a fiscal year by submitting to the Administrator a comprehensive
				proposal to implement programs and achieve the goals established under the
				Chesapeake Bay Agreement.
								(ii)Implementation
				grant contentsA proposal under clause (i) shall include—
									(I)a description of
				proposed actions that the Chesapeake Bay State commits to take within a
				specified time period that are designed—
										(aa)to
				achieve and maintain all applicable water quality standards, including
				standards necessary to support the aquatic living resources of the Chesapeake
				Bay and related tributaries and to protect human health;
										(bb)to
				restore, enhance, and protect the fish, shellfish, wildlife, and other living
				resources of the Chesapeake Bay and related tributaries, habitats of those
				species and resources, and ecological relationships to sustain all fisheries
				and provide for a balanced ecosystem;
										(cc)to
				restore, enhance, and protect those habitats and natural areas that are vital
				to the survival and diversity of the living resources of the Chesapeake Bay and
				related tributaries;
										(dd)to
				develop, promote, and achieve sound land use practices that protect and restore
				watershed resources and water quality, reduce or maintain reduced pollutant
				loadings for the Chesapeake Bay and related tributaries, and restore and
				preserve aquatic living resources;
										(ee)to
				promote individual stewardship and assist individuals, community-based
				organizations, businesses, local governments, and schools to undertake
				initiatives to achieve the goals and commitments of the Chesapeake Bay
				Agreement; or
										(ff)to
				provide technical assistance to agricultural producers, foresters, and other
				eligible entities through technical infrastructure, including activities,
				processes, tools, and agency functions needed to support delivery of technical
				services, such as technical standards, resource inventories, training, data,
				technology, monitoring, and effects analyses;
										(II)a commitment to
				dedicate not less than 20 percent of a grant to a Chesapeake Bay State under
				this subsection to support technical assistance for agricultural and forestry
				land or nutrient management practices that protect and restore watershed
				resources and water quality, reduce or maintain reduced pollutant loadings for
				the Chesapeake Bay and related tributaries, and restore and preserve aquatic
				living resources; and
									(III)the estimated
				cost of the actions proposed to be taken during the fiscal year.
									(B)Monitoring
				grants
								(i)In
				generalA Chesapeake Bay State may apply for a grant under this
				subsection for a fiscal year by submitting to the Administrator a comprehensive
				proposal to monitor freshwater or estuarine ecosystems, including water
				quality.
								(ii)Monitoring
				grant contentsA proposal under this subparagraph shall
				include—
									(I)a description of
				the proposed monitoring system;
									(II)certification by
				the Director that such a monitoring system includes such parameters as the
				Director determines necessary to assess progress toward achieving the goals of
				this section; and
									(III)the estimated
				cost of the monitoring proposed to be conducted during the fiscal year.
									(iii)ConcurrencesThe
				Administrator shall—
									(I)obtain the
				concurrence of the Director of the United States Geological Survey regarding
				the design and implementation of the freshwater monitoring systems established
				under this subsection; and
									(II)obtain the
				concurrence of the Director of the Chesapeake Bay Office of the National
				Oceanic and Atmospheric Administration regarding the design and implementation
				of the estuarine monitoring systems established under this subsection.
									(iv)ConsultationThe
				Administrator shall consult with—
									(I)the basin
				commissions and the Chesapeake Bay States regarding the design and
				implementation of the freshwater monitoring systems established under this
				subsection, giving particular attention to the measurement of the water quality
				effectiveness of agricultural conservation program implementation (including
				geospatial agricultural conservation program data), including activities
				carried out pursuant to the Chesapeake Bay Watershed Initiative under section
				1240Q of the Food Security Act of 1985 (16 U.S.C. 3839bb–4);
									(II)Old Dominion
				University, the Virginia Institute of Marine Science, the University of
				Maryland Center for Environmental Science, and the Chesapeake Bay States
				regarding the estuarine monitoring systems established under this
				subsection;
									(III)the Chesapeake
				Bay Program Scientific and Technical Advisory Committee regarding independent
				review of monitoring designs giving particular attention to integrated
				freshwater and estuarine monitoring strategies; and
									(IV)Federal
				departments and agencies regarding cooperation in implementing monitoring
				programs.
									(f)Federal
				Facilities and Action Plan
						(1)Subwatershed
				planning and restorationA Federal agency that owns or operates a
				facility (as defined by the Administrator) or carries our activities within the
				Chesapeake Bay watershed shall participate in regional and subwatershed
				planning and restoration programs.
						(2)Compliance with
				agreementThe head of each Federal agency that owns or occupies
				real property or carries out activities in the Chesapeake Bay watershed shall
				ensure that the property, actions taken by the agency with respect to the
				property, and the activities of the agency comply with the Chesapeake Bay
				Agreement, the Federal Agencies Chesapeake Ecosystem Unified Plan, and any
				subsequent agreements and plans.
						(3)Forest cover at
				federal facilitiesNot later than January 1, 2012, the
				Administrator shall coordinate with the heads of each Federal agency that owns
				or operates a facility (as defined by the Administrator) within the Chesapeake
				Bay watershed to develop plans to maximize forest cover at the facility through
				the preservation of existing forest cover and the development of reforestation
				plans with respect to a facility that has been disturbed or developed in the
				past.
						(4)Federal annual
				action plan and progress reportThe Administrator, in accordance
				with Executive Order 12508 entitled Chesapeake Bay Protection and
				Restoration and signed on May 12, 2009 (74 Fed. Reg. 23099),
				shall—
							(A)make available to
				the public, not later than March 31 of each year—
								(i)a
				Chesapeake Bay action plan describing, in the greatest practicable degree of
				detail, how Federal funding proposed in the annual budget of the United States
				submitted by the President to Congress will be used to protect and restore the
				Chesapeake Bay during the upcoming fiscal year; and
								(ii)an annual
				progress report that—
									(I)assesses the key
				ecological attributes that reflect the health of the Chesapeake Bay
				ecosystem;
									(II)reviews
				indicators of environmental conditions in the Chesapeake Bay;
									(III)distinguishes
				between the health of the Chesapeake Bay ecosystem and the results of
				management measures;
									(IV)assesses
				implementation of the action plan during the preceding fiscal year;
									(V)recommends steps
				to improve progress in restoring and protecting the Chesapeake Bay; and
									(VI)describes how
				Federal funding and actions will be coordinated with the actions of States,
				basin commissions, and others;
									(B)create and
				maintain, with the concurrence of the Secretary of Agriculture, a Chesapeake
				Bay-wide database containing comprehensive data on implementation of
				conservation management practices in the Chesapeake Bay watershed that—
								(i)includes baseline
				conservation management practice implementation data as of the effective date
				of the Chesapeake Clean Water and Ecosystem
				Restoration Act of 2009;
								(ii)includes data on
				subsequent conservation management practice implementation projects funded by
				or reported to the Administrator or the Secretary;
								(iii)presents the
				required data in statistical or aggregate form without identifying any—
									(I)individual owner,
				operator, or producer; or
									(II)specific data
				gathering site; and
									(iv)is made available
				to the public not later than December 31, 2010.
								(g)Chesapeake Bay
				program
						(1)Management
				strategiesThe Administrator, in coordination with other members
				of the Chesapeake Executive Council, shall ensure that management plans are
				developed and implemented by Chesapeake Bay States to achieve and
				maintain—
							(A)the nutrient goals
				of the Chesapeake Bay Agreement for the quantity of nitrogen and phosphorus
				entering the Chesapeake Bay and the watershed of the Chesapeake Bay;
							(B)the water quality
				requirements necessary to restore living resources in the Chesapeake Bay
				ecosystem;
							(C)the Chesapeake Bay
				Basinwide Toxins Reduction and Prevention Strategy goal of reducing or
				eliminating the input of chemical contaminants from all controllable sources to
				levels that result in no toxic or bioaccumulative impact on the living
				resources of the Chesapeake Bay ecosystem or on human health;
							(D)habitat
				restoration, protection, creation, and enhancement goals established by
				Chesapeake Bay States for wetlands, riparian forests, and other types of
				habitat associated with the Chesapeake Bay ecosystem; and
							(E)the restoration,
				protection, creation, and enhancement goals established by the Chesapeake Bay
				States for living resources associated with the Chesapeake Bay
				ecosystem.
							(2)Chesapeake Bay
				Stewardship Grants ProgramThe Administrator, in cooperation with
				the Chesapeake Executive Council, shall—
							(A)establish a
				Chesapeake Bay Stewardship Grants Program; and
							(B)in carrying out
				that program—
								(i)offer technical
				assistance and assistance grants under subsection (d) to implement—
									(I)cooperative
				watershed strategies that address the water quality, habitat, and living
				resource needs in the Chesapeake Bay ecosystem;
									(II)locally based
				protection and restoration programs or projects within a watershed that
				complement the State watershed implementation plans, including the creation,
				restoration, or enhancement of habitat associated with the Chesapeake Bay
				ecosystem; and
									(III)innovative
				nitrogen, phosphorus, or sediment reduction efforts; and
									(ii)give preference
				to cooperative projects that involve local governments.
								(h)Total maximum
				daily load
						(1)TMDL
							(A)EstablishmentNot
				later than December 31, 2010, the Administrator shall establish a Chesapeake
				Bay-wide TMDL.
							(B)RequirementsThe
				Administrator shall not establish or approve a TMDL described in subparagraph
				(A) unless the TMDL is developed in accordance with the requirements of section
				303(d)(1)(C) of this Act, and includes—
								(i)wasteload
				allocations for nitrogen, phosphorus, and sediment necessary to implement the
				applicable water quality standards in the Chesapeake Bay watershed and achieve
				those standards in the Chesapeake Bay and tidal tributaries;
								(ii)enforceable or
				otherwise binding load allocations for all nonpoint sources, including
				atmospheric deposition, agricultural runoff, and stormwater sources for which a
				permit under section 402 is not required; and
								(iii)a requirement
				for no net increase of nitrogen, phosphorus, and sediment loads above the
				pollutant limitations necessary to meet water quality standards for the
				Chesapeake Bay and tidal tributaries, including no net projected increased
				pollutant levels from—
									(I)new or increased
				impervious surfaces;
									(II)concentrated
				animal feeding operations;
									(III)transportation
				systems; and
									(IV)septic
				systems.
									(2)Permits
							(A)In
				generalEffective beginning on January 1, 2011, a new or reissued
				permit issued by the Administrator under section 402(a) or a State authorized
				to administer a permit program under section 402(b) shall include limits
				consistent with all applicable wasteload allocations in the Chesapeake Bay
				TMDL.
							(B)Permits
								(i)In
				generalEffective beginning on January 1, 2011, each Chesapeake
				Bay State shall submit to the Administrator copies of any permit for discharges
				of nitrogen, phosphorus, or sediment into the Chesapeake Bay watershed that is
				allowed to continue beyond 5 years pursuant to a State law analogous to section
				558(c) of title 5, United States Code, not later than 60 days after the
				expiration date of the permit.
								(ii)ReviewThe
				Administrator shall have the opportunity to review and object to the
				continuance of the permit in accordance with the process described in section
				402(d) for permits proposed to be issued by a State.
								(i)Actions by
				States
						(1)Watershed
				implementation plans
							(A)Plans
								(i)In
				generalNot later than May 12, 2011, each Chesapeake Bay State
				shall, after providing for notice and 1 or more public hearings, adopt and
				submit to the Administrator for approval a watershed implementation plan for
				the portion of each of the 92 tidal water segments that is subject to the
				jurisdiction of the Chesapeake Bay State that together comprise the Chesapeake
				Bay.
								(ii)TargetsThe
				watershed implementation plan shall establish reduction targets, key actions,
				and schedules for reducing, to levels that will attain water quality standards,
				the loads of nitrogen, phosphorus, and sediment, including pollution
				from—
									(I)agricultural
				runoff;
									(II)point sources,
				including point source stormwater discharges;
									(III)nonpoint source
				storm­wa­ter runoff; and
									(IV)septic systems
				and other onsite sewage disposal systems.
									(iii)Pollution
				limitations
									(I)In
				generalThe tributary pollution limitations shall be the
				nitrogen, phosphorous, and sediment cap loads identified in the tributary cap
				load agreement numbered EPA 903–R–03–007, dated December 2003, and entitled
				Setting and Allocating the Chesapeake Bay Basin Nutrient and Sediment
				Loads: The Collaborative Process, Technical Tools and Innovative
				Approaches, or a Chesapeake Bay TMDL established by the
				Administrator.
									(II)StringencyA
				watershed implementation plan shall be designed to attain, at a minimum, the
				pollution limitations described in subclause (I).
									(iv)Plan
				requirementsEach watershed implementation plan shall—
									(I)include
				State-adopted management measures, including rules or regulations, permits,
				consent decrees, and other enforceable or otherwise binding measures, to
				require and achieve reductions from pollution sources;
									(II)include programs
				to achieve voluntary reductions from pollution sources, including funding
				commitments necessary to implement those programs;
									(III)include any
				additional requirements or actions that the Chesapeake Bay State determines to
				be necessary to attain the pollution limitations by the deadline established in
				this paragraph;
									(IV)provide for
				enforcement mechanisms, including a penalty structure for failures, such as
				fees or forfeiture of State funds, including Federal funds distributed or
				otherwise awarded by the State to the extent the State is authorized to
				exercise independent discretion in amounts of such distributions or awards, for
				use if a permittee, local government, or any other party fails to adhere to
				assigned pollutant limitations, implementation schedules, or permit
				terms;
									(V)include a schedule
				for implementation divided into 2-year periods, along with computer modeling to
				demonstrate the projected reductions in nitrogen, phosphorus, and sediment
				loads associated with each 2-year period;
									(VI)include the
				stipulation of alternate actions as contingencies;
									(VII)account for how
				the Chesapeake Bay State will address additional loadings from growth through
				offsets or other actions; and
									(VIII)provide
				assurances that—
										(aa)if
				compared to an estimated 2008 baseline, the initial plan shall be designed to
				achieve, not later than May 31, 2017, at least 60 percent of the nitrogen,
				phosphorous, and sediment limitations described in clause (iii)(I);
										(bb)the
				management measures required to achieve a 50-percent reduction of nitrogen,
				phosphorous, and sediment limitations shall be in effect upon submission of the
				plan;
										(cc)the
				Chesapeake Bay State will have adequate personnel, funding, and authority under
				State (and, as appropriate, local) law to carry out the implementation plan and
				is not prohibited by any provision of Federal or State law from carrying out
				the implementation plan; and
										(dd)in
				a case in which a Chesapeake Bay State has relied on a local government for the
				implementation of any plan provision, the Chesapeake Bay State has the
				responsibility for ensuring adequate implementation of the provision.
										(B)Implementation
								(i)In
				generalIn implementing a watershed implementation plan, each
				Chesapeake Bay State shall follow a strategy developed by the Administrator for
				the implementation of adaptive management principles to ensure full
				implementation of all plan elements by not later than May 12, 2025,
				including—
									(I)biennial
				evaluations of State actions;
									(II)progress made
				toward implementation;
									(III)determinations
				of necessary modifications to future actions in order to achieve objectives;
				and
									(IV)appropriate
				provisions to adapt to climate changes.
									(ii)DeadlineNot
				later than May 12, 2025, each Chesapeake Bay State shall—
									(I)fully implement
				the watershed implementation plan of the State; and
									(II)have in place all
				the mechanisms outlined in the plan that are necessary to attain the applicable
				pollutant limitations for nitrogen, phosphorus, and sediment.
									(C)Progress
				reportsNot later than May 12, 2014, and biennially thereafter,
				each Chesapeake Bay State shall submit to the Administrator a progress report
				that, with respect to the 2-year period covered by the report—
								(i)includes a listing
				of all management measures that were to be implemented in accordance with the
				approved watershed implementation plan of the Chesapeake Bay State, including a
				description of the extent to which those measures have been fully
				implemented;
								(ii)includes a
				listing of all the management measures described in clause (i) that the
				Chesapeake Bay State has failed to fully implement in accordance with the
				approved watershed implementation plan of the Chesapeake Bay State;
								(iii)includes
				monitored and collected water quality data;
								(iv)includes
				Chesapeake Bay Program computer modeling data that detail the nitrogen,
				phosphorus, and sediment load reductions projected to be achieved as a result
				of the implementation of the management measures and mechanisms carried out by
				the Chesapeake Bay State;
								(v)includes, for the
				subsequent 2-year period, implementation goals and Chesapeake Bay Program
				computer modeling data detailing the projected pollution reductions to be
				achieved if the Chesapeake Bay State fully implements the subsequent round of
				management measures;
								(vi)identifies
				compliance information, including violations, actions taken by the Chesapeake
				Bay State to address the violations, and dates, if any, on which compliance was
				achieved; and
								(vii)specifies any
				revisions to the watershed implementation plan submitted under this paragraph
				that the Chesapeake Bay State determines are necessary to attain the applicable
				pollutant limitations for nitrogen, phosphorus, and sediment.
								(2)Issuance of
				permits
							(A)In
				generalNotwithstanding any other provision of this Act
				(including any exclusion or exception contained in a definition under section
				502), for the purpose of achieving the nitrogen, phosphorus, and sediment
				reductions required under a watershed implementation plan, a Chesapeake Bay
				State may issue a permit in accordance with section 402 for any pollution
				source the Chesapeake Bay State determines to be necessary.
							(B)EnforcementThe
				Administrator shall enforce any permits issued in accordance with the watershed
				implementation plan in the same manner as other permits issued under section
				402 are enforced.
							(3)Reduction of
				pollution from impervious surfaces
							(A)In
				generalNot later than January 1, 2013, each unit of local
				government within the Chesapeake Bay watershed that discharges stormwater
				through a storm sewer system, regardless of storm sewer system ownership and
				without regard to the size of the population, shall obtain and comply with a
				permit under section 402(p).
							(B)RequirementsA
				permit under section 402(p) for a unit of local government within the
				Chesapeake Bay watershed shall include requirements to ensure that a project to
				develop land within the jurisdiction of such unit of local government that
				affects land that is more than 1 acre in size and that is less than 5 percent
				covered by impervious surfaces prior to the project is carried out in a manner
				that not less than the volume of the 95th percentile precipitation event shall
				infiltrate, e­va­po­tran­spi­rate from, or be harvested and used on such site
				after the project is completed.
							(4)Phosphate
				ban
							(A)Phosphorus in
				cleaning agentsEach Chesapeake Bay State shall provide to the
				Administrator, not later than 3 years after the date of enactment of the
				Chesapeake Clean Water and Ecosystem
				Restoration Act of 2009, assurances that within the jurisdiction,
				except as provided in subparagraph (B), a person may not use, sell,
				manufacture, or distribute for use or sale any cleaning agent that contains
				more than 0.0 percent phosphorus by weight, expressed as elemental phosphorus,
				except for a quantity not exceeding 0.5 percent phosphorus that is incidental
				to the manufacture of the cleaning agent.
							(B)Prohibited
				quantities of phosphorusEach Chesapeake Bay State shall provide
				to the Administrator, not later than 3 years after the date of enactment of the
				Chesapeake Clean Water and Ecosystem
				Restoration Act of 2009, assurances that within the jurisdiction
				a person may use, sell, manufacture, or distribute for use or sale a cleaning
				agent that contains greater than 0.0 percent phosphorus by weight, but does not
				exceed 8.7 percent phosphorus by weight, if the cleaning agent is a substance
				that the Administrator, by regulation, excludes from the limitation under
				subparagraph (A), based on a finding that compliance with that subparagraph
				would—
								(i)create a
				significant hardship on the users of the cleaning agent; or
								(ii)be unreasonable
				because of the lack of an adequate substitute cleaning agent.
								(j)Action by
				Administrator
						(1)In
				generalNot later than 60 days after the date of enactment of the
				Chesapeake Clean Water and Ecosystem
				Restoration Act of 2009, the Administrator shall establish
				minimum criteria that any proposed watershed implementation plan must meet
				before the Administrator may approve such a plan.
						(2)Completeness
				finding
							(A)In
				generalNot later than 60 days after the date on which the
				Administrator receives a new or revised proposed watershed implementation plan
				from a Chesapeake Bay State, the Administrator shall determine whether the
				minimum criteria for the plan established under paragraph (1) have been
				met.
							(B)Effect of
				finding of incompletenessIf the Administrator determines under
				subparagraph (A) that all or any portion of a submitted watershed
				implementation plan does not meet the minimum criteria established under
				paragraph (1), the Chesapeake Bay State submitting the plan shall be treated as
				not having made the submission.
							(3)Approval and
				disapproval
							(A)DeadlineNot
				later than 90 days after determining that a watershed implementation plan meets
				minimum criteria in accordance with paragraph (2)(A), the Administrator shall
				approve or disapprove the plan.
							(B)Full and partial
				approval and disapprovalIn carrying out this paragraph, the
				Administrator—
								(i)shall approve a
				watershed implementation plan if the plan meets all applicable requirements
				under this section; and
								(ii)may approve the
				plan in part and disapprove the plan in part if only a portion of the plan
				meets those requirements.
								(C)Conditional
				approvalThe Administrator—
								(i)may conditionally
				approve a revised watershed implementation plan based on a commitment of the
				Chesapeake Bay State submitting the plan to adopt specific enforceable
				management measures by not later than 1 year after the date of approval of the
				plan revision; but
								(ii)shall treat a
				conditional approval as a disapproval under this paragraph if the Chesapeake
				Bay State fails to comply with the commitment of the Chesapeake Bay
				State.
								(D)Full approval
				requiredA new or revised watershed implementation plan shall not
				be treated as meeting the requirements of this section until the Administrator
				approves the entire new or revised plan.
							(E)CorrectionsIn
				any case in which the Administrator determines that the action of the
				Administrator approving, disapproving, conditionally approving, or promulgating
				any new or revised watershed implementation plan was in error, the
				Administrator—
								(i)may, in the same
				manner as the approval, disapproval, conditional approval, or promulgation,
				revise the action of the Administrator, as appropriate, without requiring any
				further submission from the Chesapeake Bay State; and
								(ii)shall make the
				determination of the Administrator, and the basis for that determination,
				available to the public.
								(F)Effective
				dateThe provisions of a State watershed implementation plan
				shall take effect upon the date of approval of the plan.
							(4)Calls for plan
				revisionIn any case in which the Administrator determines that
				the watershed implementation plan for any area is inadequate to attain or
				maintain applicable pollution limitations, the Administrator—
							(A)shall notify the
				Chesapeake Bay State of, and require the Chesapeake Bay State to revise the
				plan to correct, the inadequacies;
							(B)may establish
				reasonable deadlines (not to exceed 180 days after the date on which the
				Administrator provides the notification) for the submission of a revised
				watershed implementation plan;
							(C)shall make the
				findings of the Administrator under paragraph (3) and notice provided under
				subparagraph (A) public; and
							(D)shall require the
				Chesapeake Bay State to comply with the requirements applicable under the
				initial watershed implementation plan, except that the Administrator may adjust
				any dates (other than attainment dates) applicable under those requirements, as
				appropriate.
							(5)Federal
				implementationIf a Chesapeake Bay State fails to submit a
				watershed implementation plan, to submit a biennial report, or to correct a
				previously missed 2-year commitment made in a watershed implementation plan,
				the Administrator shall, after issuing a notice to the State and providing a
				90-day period in which the failure may be corrected—
							(A)notwithstanding the requirements of
				sections 601(a) and 603(g) of this Act, reserve up to 75 percent of a
				Chesapeake Bay State’s capitalization grant for a State water pollution control
				revolving fund to be available for projects and activities authorized under
				section 603(c) of this Act that are selected by the Administrator, after a
				notice to the State, to be carried out within such State;
							(B)withhold all funds
				otherwise available to the Chesapeake Bay State under this Act other than those
				funds authorized under title VI of this Act;
							(C)develop and
				administer a watershed implementation plan for that Chesapeake Bay State until
				such time as the Chesapeake Bay State has remedied the plan, reports, or
				achievements to the satisfaction of the Administrator;
							(D)require that all
				permits issued under section 402 for new or expanding discharges of nitrogen,
				phosphorus, or sediment acquire offsets that exceed by 100 percent an amount
				that would otherwise be required, taking into account attenuation, equivalency,
				and uncertainty; and
							(E)for the purposes
				of developing and implementing a watershed implementation plan under
				subparagraph (C)—
								(i)notwithstanding
				any other provision of this Act (including any exclusion or exception contained
				in a definition under section 502), promulgate such regulations or issue such
				permits as the Administrator determines to be necessary to control pollution
				sufficient to meet the water quality goals defined in the watershed
				implementation plan; and
								(ii)enforce any
				permits issued in accordance with the watershed implementation plan in the same
				manner as other permits issued under section 402 are enforced.
								(6)Nitrogen and
				phosphorus trading program
							(A)EstablishmentNot
				later than May 12, 2012, the Administrator, in cooperation with each Chesapeake
				Bay State, shall establish an interstate nitrogen and phosphorus trading
				program for the Chesapeake Bay for the generation, trading, and use of nitrogen
				and phosphorus credits to facilitate the attainment and maintenance of the
				Chesapeake Bay-wide TMDL for nitrogen and phosphorus.
							(B)Trading
				systemThe trading program established under this subsection
				shall, at a minimum—
								(i)define and
				standardize nitrogen and phosphorus credits and establish procedures or
				standards for ensuring equivalent water quality benefits for all
				credits;
								(ii)establish
				procedures or standards for certifying, verifying, and enforcing nitrogen and
				phosphorus credits to ensure that credit-generating practices from both point
				sources and nonpoint sources are achieving actual reductions in nitrogen and
				phosphorus;
								(iii)establish
				procedures or standards for generating, quantifying, trading, and applying
				credits to meet regulatory requirements and allow for trading to occur between
				and across point source or nonpoint dischargers;
								(iv)establish
				baseline requirements that a credit seller must meet before becoming eligible
				to generate saleable credits;
								(v)establish
				points-of-regulation at the sub-State level to facilitate trading and promote
				water quality goals under which—
									(I)States may
				designate point sources as points-of-regulation, but not nonpoint
				dischargers;
									(II)States shall
				aggregate multiple nonpoint dischargers to serve as points-of-regulation;
				and
									(III)the
				Administrator shall establish guidelines or standards to ensure that
				points-of-regulation shall be generally consistent across States;
									(vi)ensure that
				credits are used in accordance with permit requirements under the national
				pollutant discharge elimination system established under section 402 and trade
				requirements have been adequately incorporated into the permits;
								(vii)ensure that
				private contracts between credit buyers and credit sellers contain adequate
				provisions to ensure enforceability under applicable law;
								(viii)establish
				procedures or standards for providing public transparency on nutrient trading
				activity;
								(ix)ensure that, if
				the local receiving water is impaired for the nutrient being traded but a TMDL
				has not yet been implemented for the impairment—
									(I)trades are
				required to result in progress toward or the attainment of water quality
				standards in the local receiving water; and
									(II)dischargers in
				the watershed may not rely on credits produced outside of the watershed;
									(x)require that the
				application of credits to meet regulatory requirements under this section not
				cause or contribute to exceedances of water quality standards, total maximum
				daily loads, or wasteload or load allocations for affected receiving waters,
				including avoidance of localized impacts;
								(xi)except as part of
				a consent agreement, prohibit the purchase of credits from any entity that is
				in significant noncompliance with an enforceable permit issued under section
				402;
								(xii)consider and
				incorporate, to the maximum extent practicable, elements of State trading
				programs in existence as of the date of enactment of the
				Chesapeake Clean Water and Ecosystem
				Restoration Act of 2009; and
								(xiii)allow for, as
				appropriate, the aggregation and banking of credits by third parties.
								(C)Facilitation of
				tradingIn order to attract market participants and facilitate
				the cost-effective achievement of water quality goals, the Administrator shall
				ensure that the trading program established under this paragraph—
								(i)includes measures
				to mitigate credit buyer risk;
								(ii)makes use of the
				best available science in order to minimize uncertainty and related transaction
				costs to traders, including the Administrator, in consultation with the
				Secretary of Agriculture, supporting research and other activities that
				increase the scientific understanding of nonpoint nutrient pollutant loading
				and the ability of various structural and nonstructural alternatives to reduce
				the loads;
								(iii)eliminates
				unnecessary or duplicative administrative processes; and
								(iv)incorporates a
				permitting approach under the national pollutant discharge elimination system
				established under section 402 that creates a general approval for trading
				avoiding the need to reopen or reissue permits to incorporate individual
				trades.
								(7)Authority
				relating to developmentThe Administrator shall—
							(A)establish and issue, for any project
				affecting land that is more than 1 acre in size and that is less than 5 percent
				covered by impervious surfaces prior to such project that proposes to increase
				the overall percentage of impervious surfaces, guidance relating to site
				planning, design, construction, and maintenance strategies to ensure that not
				less than the volume of the 95th percentile precipitation event shall
				infiltrate, evapotranspirate from, or be harvested and used on such site after
				the project is completed; and
							(B)establish and
				issue model ordinances and guidelines with respect to the construction of
				low-impact development infrastructure and nonstructural low-impact development
				techniques for use by States, local governments, and private entities.
							(8)Assistance with
				respect to stormwater discharges
							(A)Grant
				programThe Administrator may provide grants to any local
				government within the Chesapeake Bay watershed that adopts the guidance,
				ordinances, and guidelines issued under paragraph (7).
							(B)Use of
				fundsA grant provided under subparagraph (A) may be used by a
				local government to pay costs associated with—
								(i)developing,
				implementing, and enforcing the guidance, ordinances, and guidelines issued
				under paragraph (7); and
								(ii)implementing a
				project that is designed, constructed, and maintained to meet the relative
				performance standard described in subsection (i)(3)(B).
								(9)Consumer and
				commercial product reportNot later than 3 years after the date
				of enactment of the Chesapeake Clean Water
				and Ecosystem Restoration Act of 2009, the Administrator, in
				consultation with the Chesapeake Executive Council, shall—
							(A)review consumer
				and commercial products, the use of which may affect the water quality of the
				Chesapeake Bay watershed or associated tributaries, to determine whether
				further product nutrient content restrictions are necessary to restore or
				maintain water quality in the Chesapeake Bay watershed and those tributaries;
				and
							(B)submit to the
				Committees on Appropriations, Environment and Public Works, and Commerce,
				Science, and Transportation of the Senate and the Committees on Appropriations,
				Natural Resources, Energy and Commerce, and Transportation and Infrastructure
				of the House of Representatives a report detailing the findings of the review
				under subparagraph (A).
							(k)Prohibition on
				introduction of Asian oystersNot later than 2 years after the
				date of enactment of the Chesapeake Clean
				Water and Ecosystem Restoration Act of 2009, the Administrator
				shall promulgate regulations—
						(1)to designate the
				Asian oyster as a biological pollutant in the Chesapeake Bay and
				tidal waters pursuant to section 502;
						(2)to prohibit the
				issuance of permits under sections 402 and 404 for the discharge of the Asian
				oyster into the Chesapeake Bay and tidal waters; and
						(3)to specify
				conditions under which scientific research on Asian oysters may be conducted
				within the Chesapeake Bay and tidal waters.
						(l)Effect on other
				requirements
						(1)In
				generalNothing in this section removes or otherwise affects any
				other obligation for a point source to comply with other applicable
				requirements under this Act.
						(2)Violations by
				StatesThe failure of a State to submit a watershed
				implementation plan or biennial report, or to correct a previously missed
				2-year commitment made in a watershed implementation plan, by the applicable
				deadline established under this section shall—
							(A)constitute a
				violation of this Act; and
							(B)subject the State
				to—
								(i)enforcement action
				by the Administrator; and
								(ii)civil actions
				commenced pursuant to section 505.
								(3)Failure of
				Administrator to actThe failure of the Administrator to act
				under this section shall subject the Administrator to civil actions commenced
				pursuant to section 505.
						(m)Evaluation by
				the Inspector GeneralThe Inspector General of the Environmental
				Protection Agency shall evaluate the implementation of this section on a
				periodic basis of not less than once every 3 years.
					(n)Authorization of
				appropriations
						(1)Implementation
				and monitoring grants
							(A)Authorization of
				appropriationsIn addition to amounts authorized to be
				appropriated or otherwise made available to carry out this section, there are
				authorized to be appropriated to the Administrator—
								(i)to
				provide implementation grants under subsection (e)(3)(A), $80,000,000 for each
				of fiscal years 2010 through 2015, to remain available until expended;
								(ii)to carry out a
				freshwater monitoring program under subsection (e)(3)(B), $5,000,000 for each
				of fiscal years 2010 through 2015; and
								(iii)to carry out a
				Chesapeake Bay and tidal water monitoring program under subsection (e)(3)(B),
				$5,000,000 for each of fiscal years 2010 through 2015.
								(B)Cost
				sharingThe Federal share of the cost of a program carried out
				using funds from a grant provided—
								(i)under subparagraph
				(A)(i) shall not exceed 50 percent; and
								(ii)under clause (ii)
				or (iii) of subparagraph (A) shall not exceed 80 percent.
								(2)Chesapeake
				stewardship grantsThere is authorized to be appropriated to
				carry out subsection (g)(2) $15,000,000 for each of fiscal years 2010 through
				2014.
						(3)Stormwater
				pollution planning and implementation grants
							(A)Authorization of
				appropriationsIn addition to amounts authorized or otherwise
				made available to carry out this section, there are authorized to be
				appropriated to the Administrator—
								(i)to
				carry out subsection (j)(8)(B)(i), $10,000,000; and
								(ii)to carry out
				subsection (j)(8)(B)(ii), $1,500,000,000.
								(B)Cost-sharingA
				grant provided for a project under—
								(i)subsection
				(j)(8)(B)(i) may not be used to cover more than 80 percent of the cost of the
				project; and
								(ii)subsection
				(j)(8)(B)(ii) may not be used to cover more than 75 percent of the cost of the
				project.
								(4)Limitation on
				administrative expensesNot more than 10 percent of the annual
				amount of any grant provided by the Administrator or Secretary under any
				program described in paragraphs (1), (2), or (3) may be used for administrative
				expenses.
						(5)AvailabilityAmounts
				authorized to be appropriated under this subsection shall remain available
				until
				expended.
						.
		4.Nonpoint source
			 management programsSection
			 319(j) of the Federal Water Pollution Control Act (33 U.S.C. 1329) is amended
			 by striking not to exceed $70,000,000 and all that follows
			 through the period and inserting $500,000,000 for each of the fiscal
			 years 2010 through 2015..
		
